PER CURIAM.
Plaintiff seeks foreclosure of a mortgage. Defendants admit execution of the note and mortgage, but claim an oral agreement with plaintiff to cancel *325the indebtedness in return for an assignment of commissions earned by the defendant Gerald Jensen in the sale of certain fire-fighting equipment. Defendants appeal from a decree in favor of plaintiffs.
Defendants contend the trial court erred in finding that the evidence preponderated against the existence of an oral agreement to cancel the indebtedness in return for the assignment. They also contend the trial court erred in admitting in evidence an exhibit summarizing certain financial data pertaining to the commission.
We have read the testimony and agree with the trial judge that the evidence preponderates against the existence of any such oral agreement. Because our decision does not include consideration of the claimed improperly admitted financial summary, we do not reach consideration of the second assignment of error.
The decree of the trial court is affirmed.